In an action to recover damages, inter alia, for medical malpractice, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated February 28, 1994, as granted the defendants’ motion to dismiss the complaint as barred by the Statute of Limitations.
Ordered that the order is affirmed insofar as appealed from, with costs.
In a medical malpractice action, a defendant may be estopped from pleading the Statute of Limitations where the plaintiff was induced by fraud, misrepresentation, or deception to refrain from filing a timely action. However, it must be established that the defendants knew or had reason to know of the facts of their malpractice and of the injury suffered in consequence thereof. Also, knowing them to be false, the defendants thereafter would have to have made material, factual misrepresentations to the patient with respect to the subject matter of the malpractice on which the patient justifiably relied (Simcuski v Saeli, 44 NY2d 442). We agree with the Supreme Court that the plaintiffs failed to present sufficient evidence to establish these elements. Thus, the defendants were not equitably estopped from asserting the Statute of Limitations.
The exception to the Statute of Limitations whereby a patient who discovers a foreign object in his or her body is given one year from the date of the object’s discovery (or one year from the discovery of facts which would reasonably lead to such discovery) to commence a malpractice action (see, CPLR 214-a) has no applicability in the case at bar.
We decline, as a matter of policy, to recognize the cause of action asserted on behalf of the infant plaintiff as it would be an extension of traditional tort concepts beyond manageable *664bounds (see, Enright v Eli Lilly & Co., 77 NY2d 377; Albala v City of New York, 54 NY2d 269). Balletta, J. P., Rosenblatt, Pizzuto and Joy, JJ., concur.